United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4326
                                   ___________

Frank Watts, II,                         *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
U.S. Postal Service; Pulaski County      * District Court for the
Regional Detention Facility, Postal      * Eastern District of Arkansas
Service; Arkansas Department of          *
Correction, Postal Service; U.S.         *    [UNPUBLISHED]
District Court, Clerk's Office,          *
Eastern District of Arkansas,            *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: February 7, 2000
                              Filed: March 28, 2000
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Frank Watts, II, an Arkansas inmate, appeals from the final judgment entered in
the District Court1 for the Eastern District of Arkansas dismissing before service of

      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable Henry
process his civil rights action against the United States Postal Service, the Clerk’s
Office of the Eastern District of Arkansas, a county jail, the administration of the
Arkansas Department of Correction (ADC), and the post office and administration of
one of ADC’s units. Watts asserted claims for retaliation, denial of access to the
courts, and conspiracy, all arising out of the handling of his legal mail. He sought $200
million in damages. For the reasons discussed below, we affirm the judgment of the
district court.

       Specifically, we conclude Watts’s suit fails because, among other reasons, the
named defendants are not liable, on the basis alleged, under either 42 U.S.C. § 1983
or Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). See Monell v.
Department of Soc. Servs., 436 U.S. 658, 691, 694 (1978) (municipalities cannot be
held liable under § 1983 on respondeat superior theory unless injury was inflicted
pursuant to execution of municipal policy or custom); Buford v. Runyon, 160 F.3d
1199, 1203 n.7 (8th Cir. 1998) (Bivens action cannot be premised on respondeat
superior liability; defendants are liable for their personal acts only). Accordingly, we
affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
                                           -2-